Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 1 of 41

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT
I, Cornelius Gaines, Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives, being duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND
1. Imake this Affidavit in support of an application for a search warrant for information that
is associated with the following subject accounts:
beaujames32@GMail.com
jasonjames!911@GMail.com
which is stored at premises controlled by Google LLC (Google), an electronic
communications services and/or remote computing services provider which is
headquartered and accepts service at 1600 Amphitheatre Parkway, Mountain View,
California 94043. The information to be searched is described in the following paragraphs
and in Attachment A hereto. This Affidavit is made in support of an Application for a
Search Warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) to require
Google to disclose to the government copies of the information (including the content of
communications) further described in Section I of Attachment B hereto, Upon receipt of

the information described in Section I of Attachment B, government-authorized persons

 

will review that information to locate the items described in Section I of Attachment B,

 

using the procedures described in the Search Procedure section herein.

2. Tama Special Agent (SA) with the United States Department of Justice, Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF). I have been so employed since November 28,
2017. Iam a graduate of the ATF Special Agent Basic Training Academy. Prior to my

employment with ATF, I was employed by the Chattanooga (Tennessee) Police
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 2 of 41

Department since September 2008. I am currently assigned to the ATF Tucson Field Office
Group I, which investigates firearms trafficking and the illicit movement of firearms within
southern Arizona. I have participated in investigations of federal firearms violations,
firearms trafficking, illegal narcotics trafficking, armed drug trafficking, and conspiracy
offenses.

3. Asa federal agent, I am authorized to investigate violations of the laws of the United States
and to execute search warrants issued under the authority of the United States.

4. Along with other ATF Special Agents, I am currently involved in an investigation into the
suspected violations of 18 U.S.C. § 922(a)(1)(A), Engaging in the Business of Dealing
Firearms Without a License, and 18 U.S.C. § 922(a)(6), Making False Statements in
Connection with the Acquisition of Firearms, committed by Jacob Allen ETCHART, SR.

5, The statements in this Affidavit are based in part upon my investigation of this matter, and
upon information provided by other ATF Special Agents. Because this Affidavit is being
submitted for the limited purpose of securing a search warrant, I have not included each
and every fact known to me concerning this investigation. I have set forth only the facts
that I believe are necessary to establish probable cause that evidence, fruits, and
instrumentalities of violations of 18 U.S.C. § 922(a)(1)(A), Engaging in the Business of
Dealing Firearms Without a License, and 18 U.S.C. § 922(a)(6), Making False Statements

Connection with the in the Acquisition of Firearms, will be found within the information

 

associated with the following subject accounts, beaujames32@GMail.com and

jasonjames1911@GMail.com, stored at premises controlled by Google.

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 3 of 41

STATUTORY AUTHORITY
6. This investigation concerns alleged violations of 18 U.S.C. §§ 922(a)(1)(A) and 922(a)(6).

(a) 18 U.S.C. § 922(a)(1)(A) prohibits any person from willfully engaging in the
business of dealing, importing, or manufacturing firearms without a federal
firearms license.

(b) 18 U.S.C. § 922(a)(6) prohibits any person from knowingly making a false oral
or written statement to a federally licensed firearm dealer, intended to deceive
such firearms dealer with respect to a fact material to lawfulness of the sale.

BACKGROUND INFORMATION ABOUT FIREARM OFFENSES
7. As an ATF agent, I have executed and participated in search warrants related to the

unlawful sale of firearms. Based on my experience and the experience of fellow law

 

enforcement agents with whom I have conversed, I know that people who sell firearms

without a license often manage their sales like a business. Thus, they tend to maintain and

 

retain accounts or records of their transactions. Such records detail amounts outstanding,
owed, or expended, along with records of contacts, profits, and merchandise. Records also
include conversations with buyers and sellers, documenting sales. Records include ledgers,
acquisition and disposition (A&D) records, profit and loss, balance sheets, invoices, bank
statements, and tax returns, It is my experience that people who unlawfully sell firearms
may keep these accounts and records in an electronic format. Based on my training and
experience, I know when criminal activity is long-term or ongoing, it is also common that
equipment and records of the crime will be kept for some period of time. Individuals who

keep these records tend to want them readily accessible to facilitate their egal business.
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 4 of 41

8,

10.

Ll.

12,

I know, based on my training and experience, as well as discussions with other experienced
agents and investigators, that persons who engage in the business of dealing firearms
without a license are likely to maintain documents and records either in paper form or on
an electronic or digital media source. These documents and records will normally be
retained for long periods of time, regardless of whether their value to the individual has
diminished. Often, this type of evidence is generated, maintained, and forgotten. In fact,
I have participated in search warrants where documentary evidence dating back several
years has been found in both paper and digital form. I believe that the aforementioned
subject Google accounts (further described in Attachment A hereto) contains evidence of
past and ongoing criminal activity.

It is my experience that people who unlawfully sell firearms often keep evidence of
financial transactions related to obtaining, transferring, secreting, or spending large sums
of money acquired from engaging in the unlawful sale of firearms.

I know from my experience and training that people who unlawfully sell firearms will also
accept items for trade in lieu of currency. I know sellers to accept narcotics, stolen items,
and other forms of property in exchange for firearms.

In my experience, people who unlawfully sell firearms may take or cause to be taken
photographs or videos of themselves and their associates, property, and merchandise, ‘They
often maintain photographs and/or videos at their residences or in other areas under their
control. This is especially true for people who illegally sell firearms online, as photographs
of the available merchandise are frequently shown online.

J have also leamed that people who unlawfully sell firearms will often place their assets in

names other than their own to avoid detection of such assets by law enforcement and the

 

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 5 of 41

13.

14,

IS.

Internal Revenue Service; that such other names are commonly those of family members,
friends, and associates who accept title of such assets to avoid discovery and detection; that
people who unlawfully sell firearms continue to use these assets and exercise dominion
and control over them: and that they typically keep records of these transactions in their
residences or in other areas under their control.

Based on my training and experience, persons who unlawfully sell firearms will often times
purchase a firearm themselves and transfer the firearm to someone else shortly after the
purchase.

Based upon my experience in conducting criminal investigations of violations of federal
firearms and ammunition laws, I know that firearm and ammunition trafficking
organizations have developed a number of methods to insulate their illegal activities from
law enforcement detection. These methods are common to firearm and ammunition
trafficking organizations to varying degrees of sophistication. One method that trafficking
organizations have employed is to purchase firearms from the “secondary market” (through
private sellers rather than Federal Firearms Licensees). Firearm and ammunition
trafficking organizations often purchase firearms from the secondary market because a
purchaser does not need to provide identification or undergo a background check in order
to obtain a firearm from a private seller, as the purchaser is required to do when her or she
purchases a firearm from a Federal Firearms Licensee.

I know that a purchaser must complete an ATF Form 4473, Firearms Transaction Record,
to purchase a firearm ftom a Federal Firearms Licensee (FFL). In order to acquire a
firearm, the purchaser must answer a question which asks: “Are you the actual

transferee/buyer of the firearm(s) listed on this form? Warning: You are not the actual

 

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 6 of 41

16,

transferee/buyer if you are acquiring the firearm(s) on behalf of another person. If you are
not the actual transferee/buyer, the licensee cannot transfer the firearm(s) to you.” The
purchaser must also acknowledge, by signature, that if he or she answers “Yes” to the
question but is not the actual transferee/buyer, he or she has committed a felony under
Federal law.

1 know that firearm and ammunition trafficking organizations from Mexico utilize “straw
purchasers” from the United States to illegally purchase firearms and ammunition. A straw
purchaser is someone who knowingly acquires firearms and/or ammunition for someone
who is prohibited by law from acquiring them or does not want his or her name associated
with the acquisition of the firearms and/or ammunition. Firearm and ammunition
trafficking organizations typically employ and finance several straw purchasers to purchase
firearms, ammunition and/or firearm accessories (such as magazines, gun cleaning
supplies, etc.) from different FFLs — which are commonly referred to as “gun stores” or
“gun shops” — retail stores; online retail websites; and internet-based sales, barter, or
auction websites such as Gunbroker.com, GunsAmerica.com, and firearm groups on
Facebook.com. Straw purchasers commonly frequent gun shows, purchase large amounts
of firearms and ammunition, and purchase firearms and ammunition from numerous FFLs,
retailers, online distributors, and internet websites or groups. A vast number of firearms
trafficking organizations from Mexico purchase similar firearms, which are referred to by
ATF as “weapons of choice,” and ammunition for such firearms. These firearms include
AK 47-type rifles and pistols (7.62x39mm caliber); AR 15-type rifles and pistols (5.56/.223
caliber}; 9mm caliber, .40 caliber, .38 Super caliber, and .45 caliber pistols; and Barrett .50

BMG caliber rifles.

 

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 7 of 41

17.

18.

19.

20.

21.

I know that illegal firearm and ammunition traffickers often utilize cellular telephones to
communicate with other co-conspirators, FFLs, and individuals selling firearms on the
secondary market. These cellular telephones are often held in the name of other living or
fictitious persons. Further, firearm and ammunition traffickers change phone number's and
mobile devices frequently to limit law enforcement officials’ ability to identify and track
suspects’ call histories.

I have been involved in several investigations that have uncovered individuals dealing
firearms without a license in the secondary market. Often times, individuals will deal
firearms without a license because they can sell firearms for a higher or similar price as
they paid for the firearms. Also, often individuals will sell firearms without a license
because they are in need of income to support their livelihood.

| know that individuals involved in dealing firearms without a license often post their
firearms for sale on websites such as Gunbroker.com, Armslist.com, and
Backpagegun.com, or on social media applications (“apps”) such as Instagram or Snapchat.
These individuals often utilize their cellular telephones to post their firearms for sale,
communicate with potential buyers, and make meeting arrangements with buyers.

I know that firearms sold by individuals involved in dealing firearms without a license are
often recovered by law enforcement agencies. This happens, in large part, because people
who nefariously acquire firearms often obtain them from the secondary market, where
background checks are not required.

Based on my training and experience, persons who unlawfully sell firearms will often

purchase the same or similar firearms multiple times.

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 8 of 41

22.

23,

24.

29.

BACKGROUND OF THE INVESTIGATION AND PROBABLE CAUSE
Bureau of Alcohol, Tobacco, Firearms and Explosives Special Agent Cornelius Gaines
learned that on or about September 10, 2019, a Pioneer Arms Corporation model Hellpup
7.62x39mm caliber pistol with serial number PAC1125008 was recovered in Colonia
Miravalle, Ciudad Obregon, Sonora, Mexico. The firearm was purchased on May 25,
2019, at The Arizona House of Guns, a FFL located in Tucson, Arizona. The time from
the purchase of the firearm to the recovery was [08 days. The original purchaser of the
firearm was Jacob Allen ETCHART, Sr.

SA Gaines further learned that on October 6, 2016, the ATF Phoenix Field Division mailed
a Warming Notice of Straw Purchasing letter to ETCHART. A Warning Notice of Straw
Purchasing informs an individual that purchasing a firearm intended for someone else
violates 18 U.S.C. § 922(a)(6), and that the individual can be prosecuted for that violation.
An ATF Industry Operations Investigator searched the ATF Federal Licensing System,
which maintains FFL information, to ascertain whether ETCHART possessed a Federal
Firearms License. SA Gaines learned that ETCHART did not possess such a license.

On March 4, 2020, SA Gaines reviewed multiple sale reports for firearms purchases made
by ETCHART. A multiple sale report is generated when an individual purchases two or
more pistols from the same FFL within five business days, or when an individual purchases
two of more semiautomatic rifles in the states of Arizona, California, Texas, and New
Mexico within five business days. SA Gaines learned of the following purchases by

ETCHART:

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 9 of 41

a. Aero Precision model X15 .223 caliber pistol with serial number AR11078, and
ROMARM model Draco 7.62x39mm caliber pistol with serial number DA-3312-
"14, purchased from The Arizona House of Guns on August 10, 2019
b, Diamondback Arms model DB-15 5.56 caliber pistol with serial number
DB1524767, purchased from The Arizona House of Guns on July 27, 2019
c. Pioneer Arms Corporation model Hellpup 7.62x39mm caliber pistol with serial
number PAC1124975, purchased from The Arizona House of Guns on May 25,
2019
26. On March 11, 2020, SA Gaines and Homeland Security Investigations (HSI) SA Jose
Huerta went to ETCHART’s address of 14269 E Placita del Chaval, Vail, Arizona,
ETCHART used this address when completing the ATF Form 4473 for the Helipup
7.62x39mm caliber pistol (described in paragraph 22). This address was also listed on
ETCHART’s Arizona driver’s license. When agents first arrived they were informed by
a female, believed to be ETCHART’s wife, that ETCHART was not home. ETCHART
later arrived and agreed to speak with agents outside of his home. ETCHART recorded a
video of the interview on his cellular phone. SA Gaines asked ETCHART about the
Hellpup 7.62x39mm caliber pistol that he had purchased. ETCHART stated he
remembered the purchase but believed that he had sold the firearm. SA Gaines informed
ETCHART that this firearm had been recovered in Mexico and agents wanted to identify
to whom the firearm was sold, ETCHART did not appear surprised to learn that this
firearm was recovered in Mexico and informed the agents he could check his records as to
whom he sold it. ETCHART then went inside his residence while agents waited outside.

ETCHART returned outside and produced a picture of a handwritten bill of sale for the

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 10 of 41

27.

firearm stored on a second cellular telephone. The bill of sale documented that Octavio
Sanchez, Arizona driver’s license D06454870, purchased the firearm on July 10, 2019.
ETCHART believed that he sold the firearm on Armslist.com. (Armslist.com is an internet
marketplace for the purchasing, selling and trading of firearms and firearm accessories.)
ETCHART informed agents that he had not been to Mexico in a while. SA Gaines asked
ETCHART about his firearm selling and purchasing habits. ETCHART told agents that
he and sons like to shoot and build firearms as a hobby. ETCHART stated that he
previously used the websites Backpage.com and Armslist.com to sell firearms. ETCHART
also said that he has not bought or sold a firearm in six to eight months. Agents asked
ETCHART whether he still possessed the firearms that he purchased in 2019 which were
identified in the multiple sale reports (discussed in paragraph 25). ETCHART stated that
these firearms were in his possession. ETCHART said he usually completes a bill of sale
for the firearms he sells. Agents advised ETCHART to sell his firearms through a FFL.
SA Gaines offered ETCHART an application to become a FFL, but he declined to accept
it and instead stated that he would no longer sell firearms on the secondary market.

On November 5, 2020, SA Gaines was notified of fifteen firearms that had been recovered
at the Mariposa Port of Entry in Nogales, Arizona, on November 4, 2020. Luis Manuel
Bray-Vasquez (hereafter referred to as Vasquez) was under surveillance by Homeland
Security Investigations (HSI) agents, who had information that firearms were going to be
illegally exported out of the United States. HSI agents observed Vasquez meet with a
female in the parking lot of Walmart in Nogales, Arizona. Vazquez then removed a large,
long cardboard box and a large canvas bag from a vehicle occupied by a second female

and placed them into his own vehicle. Vasquez then exited the Walmart parking lot and
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 11 of 41

28.

29.

drove to the Mariposa Port of Entry. Vasquez was stopped and his vehicle was searched
by Customs and Border Protection at the Port of Entry, at the request of HSI agents. Fifteen
firearms were found in his vehicle. Vasquez admitted to smuggling firearms out of the
United States and stated he was aware it was illegal to do so.
One of the firearms located in Vasquez’s vehicle was a Century Arms International model
VSKA 7.62x39mm caliber rifle with serial number $V7028294. SA Gaines learned that
this firearm was purchased by ETCHART on September 4, 2020, from Second Amendment
Sports, a FFL located in Tucson, 61 days before it was recovered in Vasquez’s vehicle. SA
Gaines obtained a copy of the ATF Form 4473 ETCHART completed when he purchased
this firearm. The form documented that ETCHART also purchased two other firearms on
September 4, 2020: a Century Arms International model VSKA 7.62x39mm caliber rifle
with serial number SV7029366, and a Ruger model Ruger 5.7 5.7x28mm caliber pistol
with serial number 641-53072.
The firearms listed below were also recovered in Vasquez’s vehicle during the seizure at
the Mariposa Port of Entry:

a. Century Arms model NAK-9 9mm caliber pistol

b. Three Century Arms International model VSKA 7,62x39mm caliber rifles

c. Three Pioneer Arms Corporation model Helipup 7.62x39mm caliber pistols

d. Taurus model G3 9mm caliber pistol

e. 1O Inc. (Inter Ordnance) model Sporter 7.62x39mm caliber rifle

f. Heckler & Koch model USC45 .45 caliber rifle

g. Barrett Firearms Manufacturing Company model 82A1 50 BMG caliber rifle

h. Three AR-15 style rifles without any markings

 

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 12 of 41

30. On November 16, 2020, at approximately 4:55 p.m., SA Gaines called ETCHART at

31,

telephone number 520-331-6917. SA Gaines obtained this phone number from the receipt
of ETCHART’s firearms purchase from Second Amendment Sports on September 4, 2020
(discussed in paragraph 28). ETCHART said he would call SA Gaines back. At
approximately 5:03 p.m., SA Gaines received a phone a call from ETCHART at the same
telephone number, SA Gaines requested to meet with ETCHART to conduct a follow-up
interview about his previous firearm sale (discussed in paragraph 22) and the Century Arms
International model VSKA 7.62x39mm caliber rifle with serial number $V7028294 that
was recovered on November 4, 2020 (discussed in paragraph 28). ETCHART declined to
meet but stated that if SA Gaines provided the information for a specific firearm, he could
see if he had a bill of sale for that firearm and, if so, would send the bill of sale to SA
Gaines electronically. ETCHART then stated he has not completed a bill of sale for every
firearm he sold. SA Gaines again asked to meet and ETCHART declined. ETCHART
stated that he would not be able to provide details about to whom he sold firearms, but
could only provide a “signature to a serial to a gun.” SA Gaines understood this statement
to mean ETCHART could provide limited information about the purchaser of a specific
firearm he had sold.

On November 29, 2020, SA Gaines was made aware of a National Instant Criminal
Background Check System (NICS) inquiry of ETCHART dated November 28, 2020.
When an individual attempts to purchase a firearm from a FFL a NICS inquiry (also
referred to as a background check) must be conducted. There are three possible results of
a NICS inquiry: proceed, which means the FFL can transfer the firearm to the purchaser;

delay, which means the FFL must wait at least 72 hours to transfer the firearm (giving

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 13 of 41

32.

33,

NICS additional time to investigate information obtained during the initial background
check); or deny, which means the purchaser is prohibited from acquiring the firearm and
the FFL cannot transfer the firearm. By law, after 72 hours following a delayed NICS
response, the FFL is allowed to transfer the firearm to the purchaser, even if NICS has not
completed their additional background inquiry.

The NICS inquiry of ETCHART (discussed in paragraph 31) was generated by Elite Guns
and Ammunition, a FFL located in Tucson. On December 1, 2020, SA Gaines contacted
Elite Guns and Ammunition via telephone and spoke with the owner, Aaron Herman.
Herman stated that he did not sell ETCHART the firearm. Herman explained that he was
approached at the Crossroads of the West Gun Show by Jim Autry (the owner of FFL
Autry’s Antique Winchesters & Colts) to complete a NICS inquiry of ETCHART. Herman
said he has previously conducted NICS inquiries for Autry at gun shows they both attended.
Herman stated that he completed the NICS inquiry of ETCHART and was paid a service
fee to do so. Herman stated that he believed ETCHART to be another dealer because he
was wearing a wristband, and Herman was under the impression that only registered
vendors of the gun show had wristbands. Herman provided a copy of the ATF Form 4473
for this sale, which documented that ETCHART purchased a Smith & Wesson model 648
22WMR caliber revolver with serial number DNA1486 from Autry. SA Gaines learned
that the Crossroads of the West Gun Shows took place November 28 and 29, 2020, at the
Pima County Fairgrounds (near Tucson).

On December 2, 2020, an ATF Industry Operation Investigator searched the ATF Federal
Licensing System to ascertain whether ETCHART had obtained a Federal Firearms

License. SA Gaines learned that ETCHART still did not possess such a license.

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 14 of 41

34, On December 2, 2020, SA Gaines contacted Jim Autry via telephone, Autry confirmed

35.

36.

37,

that he sold ETCHART the Smith & Wesson model 648 revolver (discussed in paragraph
32) at the Crossroads of the West Gun Show, and that he asked Herman to complete the
NICS inquiry of ETCHART. Autry informed SA Gaines that he also was under the
impression that ETCHART was a vendor at the gun show.

Later on December 2, 2020, SA Gaines spoke to Candice Ross, the Show Manager/Event
Coordinator for the Crossroads of the West Gun Shows. Ross confirmed that ETCHART
was a vendor at the gun show held on November 28 and 29, 2020. Ross stated to that
ETCHART completed the necessary forms to be a vendor, stating he would be selling guns
and knives. Ross said that ETCHART informed her that he wanted to be a vendor at more
gun shows in the future, and specifically inquired about being a vendor at the gun show at
the Arizona State Fairgrounds in Phoenix on December 4 through 6, 2020.

On December 3, 2020, SA Gaines received phone calls from Robert Templeton, another
manager of the Crossroads of the West Gun Shows. Templeton informed SA Gaines that
he spoke with ETCHART about the upcoming gun show in Phoenix, and ETCHART
agreed to not be a vendor. Templeton told SA Gaines that he informed ETCHART that
ATF had inquired about him.

Also on December 3, 2020, SA Gaines received an email from Ross. The email contained
a photograph of a list of names and businesses. Based on his conversations with Ross, SA
Gaines understood this to be a list of vendors from the Crossroads of the West Gun Show
on November 28 and 29, 2020. Included on the list was, “Etchart, Jake 14269 E. Placita
del Chaval Vail AZ 520-331-6917.” Ross also explained in the emai! that ETCHART had

come to the Arizona State Fairgrounds and attempted to set up as a vendor.

 

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 15 of 41

38.

39.

On December 29, 2020, SA Gaines observed ETCHART in the driveway of 14269 E.
Placita del Chaval, operating on a white Toyota Tacoma.

SA Gaines subsequently learned that additional firearms originally purchased by
ETCHART have been recovered in the possession of other individuals. SA Gaines also
learned of incidents in which information was provided that led to the trace of firearms
purchased by ETCHART. A firearms trace is the process of tracking the movement of a
firearm from its manufacture or introduction into U.S. commerce by the
importer/manufacturer through the distribution chain (wholesalers and retailers), in order
to identify the original purchaser. A firearms trace can be completed without the physical
recovery of the firearm; information such as serial number, manufacturer, caliber, and
model can be used to trace the firearm to the original purchaser. The information received
by SA Gaines regarding the recovery of firearms originally purchased by ETCHART have
in the possession of other individuals included the following:

a. On April 23, 2011, Phoenix Police Department officers were dispatched to a
domestic violence call at 3330 East Van Buren Street, Apartment 225, in Phoenix.
Officers were advised that Biko Shakir was in possession of a handgun, pushed a
victim, and left the area driving a silver Impala. Officers located the silver Iripala,
conducted a traffic stop, and found a Taurus model PT24/740 PRO .40 caliber pistol
with serial number SBM51854. Shakir told officers he obtained the Taurus in a
trade for his “AK47.” This firearm was recovered 876 days after it was purchased
by ETCHART.

b. On March 6, 2013, Scottsdale Police Department officers recovered a Masterpiece

Arms (unknown model) 9mm caliber pistol with serial number B5112 at the

 

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 16 of 41

residence of Lukeroy Rose at 9389 East Via Del Sol in Scottsdale. In furtherance
of a fraud investigation, Scottsdale Police and the United States Postal Inspectors
obtained and executed a search warrant at Rose’s residence. During the course of
the search, officers located marijuana and the Masterpiece Arms pistol. The firearm
was recovered 1,585 days after it was purchased by ETCHART.

c. On June 25, 2015, Tucson Police Department (TPD) officers recovered a KAHR
Arms/Auto Ordnance model CT40 .40 caliber pistol with serial number AAA1946
in the possession of Orion Romero during a domestic assault investigation. ‘This

firearm was recovered 287 days after it was purchased by ETCHART.

 

d. On September 19, 2015, Mexican police officers in Ciudad Obregon, Sonora,

detained an individual and seized a Zastava/Century Arms model PAP M92 PV

 

7.62x39mm caliber pistol with serial number M92PV038304. This firearm was
recovered 564 days after it was purchased by ETCHART.

e. On October 27,2015, ATF and TPD conducted an operation to purchase firearms
with the use of an undercover officer (UC), The UC purchased a German Sports
Guns model GSG-522PK .22 caliber pistol with serial number A540912 from
Charles Allen Cole III for $100, Cole told the UC the firearm had been used ina
homicide in the Tucson area, and officers later confirmed that the firearm was used
in a homicide in Tucson on September 13, 2015. The firearm was recovered 329
days after it was purchased from ETCHART.

f. On November 27, 2017, Maritza Rubio and Jazmine Sepulveda attempted to
smuggle a Century Arms model RAS47 7.62x39mm caliber pistol and a Glock

model 19 9mm caliber pistol from the United States into Mexico through the
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 17 of 41

40.

41,

42.

DeConcini Port of Entry in Nogales, Arizona. A cursory review of Sepulveda’s
cellular telephone revealed photographs of four firearms. One of the photographs
depicted an Aero Precision model X15 .223 caliber rifle with serial number
X092364, ETCHART purchased this firearm on October 28, 2017.

g. On August 21, 2019, agents from the Drug Enforcement Agency (DEA) in
Guadalajara, Mexico, provided ATF agents with photographs obtained from
Mexican authorities. The photographs depicted five firearms, including an 1.0.
mode! Sporter 7.62x39mm caliber rifle with serial number 020180 and a Pioneer
Arms model Hellpup 7.62x39mm caliber rifle with serial number PACIL17983.
ETCHART purchased these firearms on December 22, 2017, and February 24,
2018, respectively.

SA Gaines compiled a list of firearms known to be purchased by ETCHART in attempt to
identify patterns. (Attachment C hereto.) The list was compiled from information obtained
by contacting Tucson area FFLs and reviewing multiple sale reports that were generated in
connection with ETCHART’s purchases. This list does not include all firearms believed
to have been purchased by ETCHART, as it is anticipated additional purchases will be
discovered as this investigation continues. Based on this information, ETCHART has
purchased at least 111 firearms between November 2, 2008, and December 18, 2020,

SA Gaines noted that ETCHART has purchased approximately 23 AK-~-47. style
7.62x39mm caliber rifles and pistols.

On January 6, 2021, ATF and HSI agents executed a federal! search warrant obtained in the
course of this investigation, which authorized the search of Jacob ETCHART’s person, his

residence of 14269 East Placita de! Chaval, and electronic storage devices. Agents seized

 

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 18 of 41

over 40 bills of sale for firearms (including at least 35 dated between January 1, 2019, and

January 6, 2021). These bills of sale included firearm make, model, serial number,

purchaser’s printed name, purchaser’s signature, date of transfer, and purchaser’s Driver’s

License number. Agents also seized firearms, computer hard drives, cellular telephones,

and documents pursuant to the warrant.

43. Also on January 6, 2021, during the execution of the search warrant, ATF SA Creighton

Brandt and HSI SA Tony Tran interviewed ETCHART. ETCHART made the following

statements during the interview:

a.

He posts firearms for sale on Armslist using his cellular telephone. He uses a
Google phone number (which he set up) so no one has his personal cellular
telephone number. He communicates with potential buyers via text through his
Google Voice account.

He was only selling firearms on Armslist. His Armslist username was
JasonJames1911. Between January 1, 2020, and December 31, 2020, he sold

approximately ten firearms on Armslist.

. The conversations with people who have purchased firearms from him are on his

Google Voice application.

If the sale date was more recent (within the last two years), he sold the firearms
using Armslist. For sales that occurred more than two years ago, he used Backpage.
He sold firearms at a recent gun show at the Pima County Fairgrounds in Tucson
(believed to be the Crossroads of the West Gun Show held on November 28 and
29, 2020, discussed in paragraph 32). He sold six firearms at this gun show. He

brought eight rifles and eight handguns of his own to sell.

 

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 19 of 41

44, Between the dates of January 21 and 25, 2021, SA Gaines reviewed information contained
on ETCHART’s Moto Z cellular telephone. This phone was seized as evidence on Januaty
6, 2021, pursuant to the search warrant. SA Gaines observed that the phone was synced
with the following Google accounts:

beaujames32@gmail.com

jasonjames1911@gmail.com

jasonjames4774@gmail.com

jetchartl @gmail.com

lakesideplumbing@gmail.com

BladePage| @gmail.com

prowatertreatment@gmail.com
SA Gaines located the application Google Voice installed on the phone. The email account
registered to and synced with the Google Voice application. was beaujames32@gmail.com.
At the time of the review, the phone number assigned to the account was 520-260-8110.

45. SA Gaines observed the following text messages within the Google Voice application:

a. January 5, 2021; from phone number 520-528-4513; “Will you take 1,000 for your
ak?”

b. January 5, 2021; from phone number 520-539-8654; “Do you still have the draco
for sale man” and “You'll take 1200 correct”

c. December 15, 2020; from the saved contact Tony Upper, phone number 520-591-
6229; “I’m looking at both the century arms 9 ml. And the 7.62x39. Don’t have a
cow. What would you take for both?”

d. November 28, 2020; from phone number 858-283-9083; “Wondering if you had
any draco for sale”

e. October 29, 2020; from phone number 520-528-4513; “I have the cash, but ’m not

looking to spend 1,250. What’s the lowest you'll take”

 

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 20 of 41

46. On March 5, 2021, SA Gaines and SA Fenceroy interviewed Tony Homem about a Century

Arms Draco 9mm pistol and a Century Arms VSKA 7.62x39mm rifle he purchased from

ETCHART. Agents learned about this purchase from the review of the bills of sale seized

pursuant to the search warrant conducted at ETCHART’s residence (discussed in paragraph

42 herein). Homem provided the following information:

a.

He confirmed that he purchased a Century Arms VSKA rifle and a Century Arms
Draco pistol from an individual that advertised the firearms on Armslist.com. He
purchased the firearms before Christmas. (The bill of sale seized from
ETCHART’s residence documenting this purchase indicated Homem purchased the
firearms on December 17, 2020.) The seller had posted an advertisement for each
of the firearms. The advertisements contained the phone number 520-261-8110.
Homem confirmed the copy of the bill of sale (seized from ETCHART’s residence)
shown by agents looked like the one he completed.

When shown a picture of ETCHART, Homem stated, “I’m pretty sure that’s him,”
referring to the seller of the firearms. Homem stated that the seller drove a red
Toyota Tacoma, a vehicle which agents know ETCHART to own. Homem also
stated that the seller was a plumber, which agents know to be ETCHARIT’s
occupation.

Homem met ETCHART on Marana Road near Interstate-10.

Homem contacted ETCHART at phone number 520-261-8110 to purchase the
firearms. Homem stated when he initially contacted ETCHART about purchasing

the firearms on December 15, 2020, ETCHART told Homem he had sold the AK.

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 21 of 41

47. Homem allowed agents to take photos of the text conversation he had with ETCHART.
SA Gaines reviewed the conversation regarding Homem’s purchase and observed the
following:

a. On December 15, 2020, Homem messaged the seller he was interested in the 9mm
(Draco pistol) and the 7.62x39 (Century Arms VSKA rifle). The seller informed
Homem that he had sold the 7.62x39 and only had two 9mm for sale, which he was

selling at the price of $2,200 for both or $1,200 for one. Homem told the seller he

 

was only interested in the 7.62x39.

b. On December 17, 2020, the seller messaged Homem, “Hey Tony are we still okay

 

for later today”. Homem responded, “Yep! Let me know when and where!”

48. SA Gaines knows that on December 17, 2020, ETCHART purchased a Century Arms
VSKA 7.62x39mm rifle with serial number $V7040016 from Trail Boss Outfitters, a FFL
located in Vail, Arizona. ETCHART completed the ATF Form 4473 and answered
question 21a which asks, “Are you the actual transferee/buyer of the firearm(s) fisted on
this form and continuation sheets?” ETCHART checked the “Yes” box.

49, On April 12, 2021, SA Gaines received records from Armslist for ETCHART’s account
through an administrative subpoena. SA Gaines observed that ETCHART used the email
address jasonjames1911@gmail.com to register the account. Within the records were
advertisement postings associated to the account, SA Gaines observed the following
firearms and ammunition advertised for sale:

a. Century International Arms AK47 Draco 9mm pistol for sale for $1,100. The
caption read, “Draco 9mm AK century arms (1) 30 round, excellent condition. Only

trade for 5.45 or 7.62AK47. CASH is Best! Signing a bill of sale and Arizona
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 22 of 41

drivers license required for sale. Have to have these or no sale. I prefer you have a
cew, Text (520) 261-8oneone0 if serious about buying, $1200 without cew....
$1100 if you have a ccw. If you see this AD its available. I will remove AD when
SOLD.,... TEXT (520) 261-80neone0”

b. .45 ACP caliber ammo for sale $150. The caption read, “45 ACP 100rd bags. One
shot reloads Winchester Primed like factory new 230 grain FMJ (Pistol SOLD) 300
rounds.... $200 or 200 rounds for $150 Only trade is for 5.7x28... 1 for 1, Text
only please (520) 261-8oneone. If ad is still up they’re still available. PLEASE
DON’T ASK. Cash preferred”

c. Century International Arms 7.62x39mm rifle for sale for $1,250, The caption read,
“Al47 century arms, (1) 30 round polish magazine, excellent condition. No Trades,
cash only. Signing a bill of sale and Arizona drivers license required for sale. Have
to have these or no sale, I prefer you have a cow, $1350 without a cew.,.. $1250 if
you have a cew. Can include 300 rounds with rifle for $250 or $300 without rifle.
Get both while you still can! Text (520) 261-8oneone0 if serious about buying, If

AD is still up its available, will remove when sold.”

50. SA Gaines noted that the phone number in the advertisements, “(520) 261-80neone0,” is

31.

consiste-nt with (520) 261-8110, the phone number assigned to ETCHART’s Google
Voice application.

On January 7, 2021, SA Fenceroy submitted a preservation request to Google for the email
addresses beaujames32@gmail.com and jasonjames1911@gmail.com, the email addresses
synced to ETCHART’s cellular telephone. On March 25, 2021, and June 3, 2021, SA

Fenceroy submitted requests for extensions for the preservation request to Google.

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 23 of 41

52.

53,

34.

55.

BACKGROUND CONCERNING GOOGLE ACCOUNTS
Google LLC is the provider of the internet-based accounts identified as
beaujames32@Gmail.com and jasonjames19J1@GMail.com.
Google provides its subscribers internet-based accounts that allow them to send, receive,
and store e-mails online. Google accounts are typically identified by a single username,
which serves as the subscriber’s default e-mail address, but which can also function as a
subscriber’s username for other Google services, such as instant messages and remote
photo or file storage.
Based on my training and experience, 1 know that Google allows subscribers to obtain
accounts by registering on the Google website. During the registration process, Google
asks subscribers to create a username and password, and to provide basic personal
information such as a name, an alternate e-mail address for backup purposes, a phone
number, and in some cases a means of payment. Google typically does not verify
subscriber names.
Once a subscriber has registered an account, Google provides e-mail services that typically
include folders such as an “inbox” and a “sent mail” folder, as well as electronic address
books or contact lists, and these folders are linked to the subscriber’s username. Google
subscribers can also use that same username or account in connection with other services
provided by Google. These services may include electronic communication services such
as Google Voice (voice calls, voicemail, and SMS text messaging), Hangouts (instant
messaging and video chats), Googlet+ (social networking), Google Groups (group
discussions), Google Photos (photo sharing), and YouTube (video sharing), web browsing

and search tools such as Google Search (internet searches), Web History (bookmarks and

 

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 24 of 41

56.

57.

recorded browsing history), and Google Chrome (web browser); online productivity tools
such as Google Calendar, Google Contacts, Google Docs (word processing), Google Keep
(storing text), Google Drive (cloud storage), Google Maps (maps with driving directions
and local business search) and other location services, and Google Play (which allow users
to purchase and download digital content such as applications).

Thus a subseriber’s Google account can be used not only for e-mail but also for other types
of electronic communication, including instant messaging and photo and video sharing
voice calls, video chats, SMS text messaging, and social networking. Depending on user
settings, user-generated content derived from many of these services is normally stored on
Google’s servers until deleted by the subscriber. Similar to e-mails, such user-generated
content can remain on Google’s servers indefinitely if not deleted by the subscriber, and
even after being deleted it may continue to be available on Google’s servers for a certain
period of time. Furthermore, a Google subscriber can store contacts, calendar data, images,
videos, notes, documents, bookmarks, web searches, browsing history, and various other
types of information on Google’s servers. Based on my training and experience, 1 know
that evidence of who controlled, used, and/or created a Google account may be found
within such computer files and other information created or stored by the Google
subscriber. Based on my training and experience, I know that the types of data discussed
above can include records and communications that constitute evidence of criminal
activity.

Based on my training and experience, [ know that Google offers a service called Google
Voice through which a Google account can be assigned a telephone number that can be

used to make, record, and forward phone calls and to send, receive, store, and forward SMS

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 25 of 41

38.

59,

and MMS messages from a web browser, mobile phone, or landline. Google Voice also
includes a voicemail service. Records are stored indefinitely unless the user deletes them.
I also know that Google Voice numbers can be reassigned by Google to new users. I know
that a user of Google Voice may change his or her currently assigned Google Voice phone
number depending on availability.

Based on my training and experience, I know that providers such as Google also collect
and maintain information about their subscribers, including information about a
subscriber’s use of Google services. This information can include the date on which the
account was created, the length of service, records of log-in (session) times and durations,
the types of service utilized, the status of the account (including whether the account is
inactive or closed), the methods used to connect to the account (such as logging into the
account via the Google website), and other log files that reflect usage of the account.
Providers such as Google also commonly have records of the Internet Protocol (IP) address
used to register the account and the IP addresses associated with other logins to the account,
Because every device that connects to the Internet must use an JP address, IP address
information can help to identify which devices were used to access the relevant account.
Also, providers such as Google typically collect and maintain location data related to a
subscriber’s use of Google services, including data derived from IP addresses and/or
Global Positioning System (GPS) data.

Based on my training and experience, | know that providers such as Google also collect
information relating to the devices used to access a subscriber’s account, such as cellular
telephones and laptop, desktop, and tablet computers, Such devices can be identified in

various ways. For example, some identifiers are assigned to a device by the manufacturer

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 26 of 41

60.

61.

and relate to the specific machine or hardware, some identifiers are assigned by a telephone
carrier concerning a particular user account for cellular data or voice services, and some
identifiers are assigned by Google in order to track what devices are using Google’s
accounts and services. Examples of these identifiers include unique application number,
hardware model, operating system version, Global Unique Identifier (GUID), device serial
number, mobile network information, telephone number, Media Access Control (MAC)
address, and International Mobile Equipment Identity (MED. Based on my training and
experience, I know that such identifiers may constitute evidence of the crimes under
investigation because they can be used to find other Google accounts created or accessed
by the same device and likely belonging to the same user, to find other types of accounts
linked to the same device and user, and to determine whether a particular device recovered
during course of the investigation was used to access the Google accounts.

Based on my training and experience, I know that Google maintains records that can link
different Google accounts to one another by virtue of common identifiers such as e-mail
addresses, telephone numbers, device identifiers, computer cookies, and names or
addresses. These records can show that a single person, or single group of persons, used
multiple Google accounts. Based on my training and experience, I also know that records
concerning the identity of such linked accounts can be useful evidence in identifying the
person or persons who have used a particular Google account.

In summary, based on my training and experience in this context, I believe that the
computers of Google are likely to contain user-generated content such as stored electronic
communications (including retrieved and unretrieved e-mail for Google subscribers), as

well as Google-generated information about its subscribers and their use of Google services

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 27 of 41

62.

63.

64,

and other online services, In my training and experience, all this information may
constitute evidence of the crimes under investigation because the information can be used
to identify the account’s user or users. In fact, even if subscribers provide Google with
false information about their identities, that false information often nevertheless provides
clues to their identities, locations, or illicit activities,
Stored electronic data may provide relevant insight into the user’s state of mind as it relates
to the offenses under investigation. For example, information in the Google account may
indicate its user’s motive and intent to commit a crime (e.g., communications relating to
the crime), or consciousness of guilt (e.g., deleting communications in effort to conceal
them from law enforcement.

SEARCH PROCEDURE
I am aware that computers located at Google, LLC. contain information and other stored
electronic communications belonging to unrelated third parties. Accordingly, this
Affidavit and Application for Search Warrant seeks authorization solely to search the
computer accounts and/or files by following the procedures described herein.
ATF Special Agents and other law enforcement personnel involved in the investigation are
specially trained and experienced in identifying communications relevant to the crimes
under investigation. The personnel of Google are not. I know that the manner in which
the data is analyzed can be critical to the successful prosecution of any case based on this
type of evidence. In order to ensure that agents search only those accounts and/or files
described in Attachment A, this Affidavit and Application for Search Warrant seek
authorization to permit employees of Google to assist agents in the execution of this

warrant. To further ensure that ATF Special Agents or any other law enforcement

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 28 of 41

personnel executing this warrant search only those accounts and/or files described in
Attachment A, the following procedures will be implemented:

a. The search warrant will be presented to Google personnel who will be directed to
isolate those accounts and files described in Attachment A.

b. To minimize any disruption of computer service to innocent third parties Google,
employees, at the direction of law enforcement personnel trained in the operation
of computers, will create an exact duplicate of the computer accounts and files
described in Attachment A, including an exact duplicate of all information stored
in the accounts and files described in Attachment A.

c. Google employees will provide, in electronic format, the exact duplicate of the
accounts and files described in Attachment A, and all information stored in these
accounts and files, to the agent who serves this search warrant.

d. Law enforcement personnel will thereafter review the information stored in the
accounts and files received from Google employees, and then identify and copy the
information contained in those accounts and files which are authorized to be further
copied by this Search Warrant.

e. Law enforcement personnel will then seal the original duplicate of the accounts and
files received from Google employees and will not further review the original
duplicate absent an Order of the Court.

CONCLUSION

65. Based upon the information above, I respectfully submit that probable cause exists to
believe that the subject Google accounts, beaujames32@GMail.com and
jasonjames1911@GMail.com (described in Attachment A), was used between January |,

2019, and January 6, 2021, in furtherance of violations Title 18, United States Code,

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 29 of 41

Sections 922(a}(1 (A) and 922(a)(6).

66. Based upon the information above, | believe that probable cause exists that on the computer
systems owned, maintained, and/or operated by Google, an electronic communications
services and/or remote computing services provider headquartered at 1600 Amphitheatre
Parkway, Mountain View, California 94043, there exists evidence, fruits, and
instrumentalities of violations of Title 18, United States Code, Sections 922(a)(1)(A) and
922(a)(6). By this Affidavit and Application, I request that the Court issue a Search
Warrant directed to Google to allow agents to seize e-mail and other information (described
in Attachment B) stored on Google servers for the subject accounts and follow the search

procedures described herein (paragraphs 63-64),

Further affiant sayeth not.

I swear, under penalty of perjury, that the foregoing is true and correct, to the best of my
knowledge, information and belief.

Digitally signed by CORNELIUS

CORNELIUS GAINES caines

Date: 2021.06,22 16:55:51 -G7'00'

 

Cornelius Gaines
Special Agent,
Bureau of Alcohol, Tobacco, Firearms and Explosives

  
 

KE coor

Sworn and sub§cribed to-me-tetphonically in Tucson, Arizona, on June

 

Honorable D. Thomas Ferraro
United States Magistrate Judge

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 30 of 41

ATTACHMENT A

Property to Be Searched

This Search Warrant applies to information associated with the Google LLC accounts
identified as beaujames32@GMail.com and jasonjames1911@GMail.com, stored at premises
owned, maintained, controlled, or operated by Google, a company that accepts service of legal

process at 1600 Amphitheatre Parkway, Mountain View, California 94043.

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 31 of 41

ATTACHMENT B
Particular Things to be Seized and Procedures for Execution of the Search Warrant

1, Information to be Disclosed by Google LLC to Facilitate Execution of the Search
Warrant

Any and all information, photographs, records, communications, and data, in whatever form,
related to and contained in the subject accounts, beaujames32@GMail.com and
jasonjames1911@GMail.com, described in Attachment A, from January 1, 2019, through
January 6, 2021. To the extent that this information is within the possession, custody, or control
of Google, including any records that have been deleted but are still available to Google or have
been preserved pursuant to a request made under 18 U.S.C. § 2703(f), Google is required to

disclose the following information to the government corresponding to the subject accounts:

a. The contents of all communications and related transactional records for all Google
services used by the account subscriber/user, such as e-mail services, calendar services, file sharing
or storage services, photo sharing or storage services, remote computing services, instant
messaging or chat services, Google Voice call services, or remote computing services, including
incoming, outgoing, and draft e-mails, messages, calls, chats, and other electronic
communications; attachments to communications (including native files); source and destination
addresses and header or routing information for each communication (including originating IP
addresses of e-mails); date, size, and length of each communication; and any user or device

identifiers linked to each communication (including cookies);

b. The contents of all other data and related transactional records for all Google
services used by the account subscriber/user, such as e-mail services, calendar services, file sharing

or storage services, photo sharing or storage services, remote computing services, instant

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 32 of 41

messaging or chat services, Google Voice call services, or remote computing services including
any information generated, modified, or stored by the user(s) or Google in connection with the
subject accounts (such as contacts, calendar data, images, videos, notes, documents, bookmarks,

profiles, device backups, and any other saved information);

c. All records and other information concerning any document or other computer file
created, stored, revised, or accessed in connection with the subject accounts or by an account user,
including the contents and revision history of each document or other computer file, and all records
and other information about each connection made to or from such document or other computer
file, including the date, time, length, and method of connection; server log records; data transfer

volume; and source and destination IP addresses and port numbers;

d. All records regarding identification of the subject accounts, including names,
addresses, telephone numbers, alternative e-mail addresses provided during registration, means
and source of payment (including any credit card or bank account number), records of session
times and durations (including IP addresses, cookies, device information, and other identifiers
linked to those sessions), records of account registration (including IP addresses, cookies, device
information, and other identifiers linked to account registration), length of service and types of

services utilized, account status, methods of connecting, and server log files;

e, All records pertaining to devices associated with the subject accounts and software
used to create and access the accounts, including device serial numbers, instrument numbers,
model types/numbers, International Mobile Equipment Identities (MEIs), Mobile Equipment
Identifiers (MEIDs), Global Unique Identifiers (GUIDs), Electronic Serial Numbers (ESNs),

Android Device IDs, phone numbers, Media Access Control (MAC) addresses, operating system

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 33 of 41

information, browser information, mobile network information, information regarding cookies and
similar technologies, and any other unique identifiers that would assist in identifying any such

device(s).

f. Basic subscriber records and login history (including, as described in 18 U.S.C,
§ 2703(c)(2), names, addresses, records of session times and durations, length of service and types
of service utilized, instrument numbers or other subscriber numbers or identities, and payment
information) concerning any Google account (including both current and historical accounts) ever
linked to the subject accounts by a common e-mail address (such as a common recovery e-mail
address) or a common telephone number, means of payment (e.g., credit card number), registration
or login IP addresses, registration or login cookies or similar technologies, or any other unique

device or user identifier,

Google shall deliver the information set forth above via United States mail, courier, or e-mail to:

SA Cornelius Gaines

ATF

2255 W. Ina Road, Suite 300
Tucson, AZ 85756

Cornelius.Gaines@atf. gov

I. Information to be Seized by the Government

All information described in Section I above that constitutes fruits, evidence and
instrumentalities of the offenses of Engaging in the Business of Dealing Firearms Without a
License, in violation of Title 18, United States Code, Section 922(a)(1}(A), and Making False

Statements in Connection with the Acquisition of Firearms, in violation of Title 18, United States

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 34 of 41

Code, Section 922(a)(6), including correspondence, records, documents, photographs, videos,
electronic mail, chat logs, instant messages, and electronic messages, that constitutes the
following:

a. Information pertaining to, including attempting and conspiring to engage in, the
above offenses;

b, Preparatory steps taken in furtherance of the acquisition, possession, transfer, and
transportation of firearms and ammunition for the purposes of illegal firearms and ammunition
sales and trafficking:

C. Negotiations for firearms, ammunition, and firearm related items, including
correspondence that lists the contact information or other identifying information of the person(s)
involved and payment information, including bank account, wire transfer, or commercial money
remitter codes and information;

d. The identity of the person(s) who created or used the subject accounts, including
records that help reveal the whereabouts of such person(s);

d. Identification of coconspirators, accomplices, and aiders and abettors in the
commission of the above offenses;

e. Records relating to the person(s) who created, used, or communicated with the
subject accounts about matters relating to the criminal activity described in the Affidavit, including
identification of coconspirators, accomplices, and aiders and abettors in the commission of the
above offenses, and records that help reveal their whereabouts;

f. Credit card and other financial information including bills and payment

information;

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 35 of 41

g. Evidence of who used, owned, or controlled the subject accounts, including
evidence of their whereabouts;

h, Evidence of the times the subject accounts were used;

i, Passwords, and encryption keys and other access information that may be necessary

to access the subject accounts and other associated accounts.

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 36 of 41

CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS RECORDS
PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)

I, , attest, under penalties of perjury under the

 

laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained
in this declaration is true and correct. I am employed by Google LLC. and my official title is

. lam a custodian of records for Google LLC. I state that

 

each of the records attached hereto is the original record or a true duplicate of the original record
in the custody of Google LLC and that | am the custodian of the attached records consisting of
(pages/CDs/kilobytes, etc.). I further state that:

 

a. All records attached to this certificate were made at or near the time of the
occurrence of the matter set forth, by, or from information transmitted by, a person with knowledge

of those matters;

b. Such records were kept in the ordinary course of a regularly conducted business

activity of Google LLC; and
c Such records were made by Google LLC as a regular practice.

I further state that this certification is intended to satisfy Rule 902(1 1) of the Federal

Rules of Evidence.

 

Date Signature

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 37 of 41

KNOWN FIREARM PURCHASES BY ETCHART

ATTACHMENT C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date FFL Make Model Caliber Serial Number | Type

12/18/2020 | Turner's Outdoorsman Century Arms | VSKA 7,62x39mm | 8V¥7039260 Rifle

12/17/2020 | Trail Boss Outfitters Century Arms | VSKA 7.62x39mm |} SV7040016 Rifle

12/2/2020 | Diamondback Shooting | Ruger Ruger-57 5.7x28mm | 641-57479 Pistol
Sports

11/28/2020 | Autry Antique Smith & 648 22Mag DNA1486 Revolver
Winchesters & Colts Wesson

11/25/2020 | Ultra Precision Firearms | Ruger Ruger-57 5.7x28mm | 641-50593 Pistol
é& Ammo

11/25/2020 | Ultra Precision Firearms | Savage AXIS II] XP | .223 N411174 Rifle
& Ammo

10/24/2020 | Second Amendment Spikes Tactical | SL-15 multiple THUG00669 Rifle
Sports INFIDEL

9/4/2020 Second Amendment Century Arms | VSKA 7.62x39mm | SV7029366 Rifle
Sports

9/4/2020 Second Amendment Ruger Ruger-57 5.7x28mm | 641-53072 Pistol
Sports

9/4/2020 Second Amendment Century Arms | VSKA 7,62x39mm _ | S$V7028294 Rifle
Sports

7/24/2020 | Second Amendment ROMARM/ Mini Draco | 7.62x39mm_ | PE-5062-2018 Pistol
Sports Century Arms

7/17/2020 | Ultra Precision Firearms | Czech Small VZ-61 32ACP 6101910 Pistol
& Ammo Arms

7/17/2020 | Ultra Precision Firearms | Hearing Optimus 9mm OP3424 Silencer
& Ammo Protection

7/17/2020 | Ultra Precision Firearms | Czech Small VZ-61 9mm 69M00587 Pistol
& Ammo Arms Makarov

6/22/2020 | Second Amendment Nova Modul NAK9 9mm RONVMB11181 | Pistol
Sports ‘Century Arms _| Draco 4445

6/22/2020 | Second Amendment Nova Modul NAK9 9mm RONVMB717 Pistol
Sports ‘Century Arms | Draco 06175

6/22/2020 | Second Amendment Nova Modul NAK9 9mm RONVMB7181 } Pistol
Sports ‘Century Arms | Draco 4344

5/9/2020 Second Amendment Century Arms VZ2008 7.62x39mm | VZ08PM- Rifle
Sports Sporter 012860

5/9/2020 Second Amendment ROMARM/ Paratrooper | 7.62x39mm | PT-000416-19 Rifle
Sports Century Arms

5/8/2020 Ultra Precision Firearms | Silencer Co Octane 45k | 45ACP OCT45k4381 Silencer

 

& Ammo

 

 

 

 

 

 

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 38 of 41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/21/2020 | Diamondback Shooting | Sig Sauer 556 556mm 15017874 Rifle
Sports
2/15/2020 | Diamondback Shooting | Ruger Mini 14 223 185-33206 Rifle
Sports
8/10/2019 | Arizona House of Guns | ROMARM/ Draco 7.62x39mm | DA-3312-14 Pistol
Century Arms
8/10/2019 | Arizona House of Guns | Aero Precision | X-15 223 AR11078 Pistol
8/10/2019 | Arizona House of Guns | Anderson AM-I5 5.56mm 19155803 Pistol
Manufacturing
7/30/2019 | Ultra Precision Firearms | Aero Precision | M4E1 multiple M4-0091711 Receiver
& Amro
7/30/2019 | Ultra Precision Firearms | Aero Precision | M5 multiple US87249 Receiver
& Ammo
7/27/2019 | Arizona House of Guns | Diamondback DB-15 5.56mm DB1524767 Pistol
Arms
V27/2019 | Arizona House of Guns | Zastava PAP M92 7.62x39mm | M92PV055441 | Pistol
‘Century Arms | PV
5/25/2019 | Arizona House of Guns | Pioneer Arms Helipup 7,62x39mm | PACI125008 Pistol
Corp
5/25/2019 | Arizona House of Guns | Pioneer Arms Hellpup 7.62x39mm | PAC1124975 Pistol
Corp
4/20/2019 | Diamondback Shooting | Radical RF-15 555mm 19-000722 Rifle
Sports Firearms
2/8/2019 Arizona House of Guns | Heckler & VP9 SK 9mm 232-040598 Pistol
Koch
2/8/2019 Arizona House of Guns | Heckler & VP9 SK 9mm 232040609 Pistol
Koch
1/3/2019 Diamondback Shooting | HWM/EAA Windicator | .38 SPL 1580060 Revolver
Sports
12/20/2018 | Diamondback Shooting | Sig Sauer P220 ASACP 395RP2258 Pistol
Sports
11/23/2018 | Second Amendment Sig Sauer SP2022 9mm 24B058768 Pistol
Sports
11/23/2018 | Second Amendment Beretta PX4 Storm | 40SW PY119505 Pistol
Sports
11/23/2018 | Second Amendment Smith & M&P Shield | 45ACP HXC7295 Pistol
Sports Wesson 45
11/9/2018 | Arizona House of Guns | CZ CZ P-10C omm C472494 Pistol
11/9/2018 | Arizona House of Guns | Walther PPQ omm FA02978 Pistol
2/24/2018 | Arizona House of Guns | Pioneer Arms Hellpup multiple PACII17983 Pistol
Corp
2/24/2018 | Arizona House of Guns | Sig Sauer $P2022 omm 246058768 Pistol
2/24/2018 | Arizona House of Guns | Heckler & VP9 omm 224-210732 Pistol

 

 

Koch

 

 

 

 

 

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 39 of 41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2/24/2018 | Arizona House of Guns | Heckler & VP9 omm 224-210734 Pistol
Koch
2/24/2018 | Arizona House of Guns | Sig Sauer P224 40 SW 50A002236 Pistol
2/24/2018 | Arizona House of Guns | Taurus PT738 TCP | .380auto 64530E Pistol
2/24/2018 | Arizona House of Guns | Glock 22 40 SW HRS16] Pistol
12/22/2017 | Arizona House of Guns | Aero Precision | X-15 5.56mm X085352 Rifle
12/22/2017 | Arizona House of Guns | Ruger SR9OE 9mm 338-17069 Pistol
12/22/2017 | Arizona House of Guns | Ruger — SR9OE 9mm 338-17071 Pistol
12/22/2017 | Arizona House of Guns} Ruger SR9IE 9mm 338-17827 Pistol
12/22/2017 | Arizona House of Guns | IO INC Sporter 7.62x39mm | $020180 Rifle
12/22/2017 | Arizona House of Guns | Aero Precision | X-15 5,56mm X085392 Rifle
12/22/2017 | Arizona House of Guns | Aero Precision | X-15 5.56mm X085393 Rifle
12/22/2017 | Arizona House of Guns | Zastava NPAPM70 | 7.62x39mm_ | NPAP056742 Rifle
‘Century Arms
12/22/2017 | Arizona House of Guns__| Maverick Arms | 88 12 gauge 223605 Shotgun
12/22/2017 | Arizona House of Guns | Maverick Arms | 88 12 gauge 228702 Shotgun
12/22/2017 | Arizona House of Guns | Emperor Mx 12 gauge MDRI17-P0299 | Shotgun
Firearms
12/22/2017 | Arizona House of Guns | Beretta PX4 40 SW PY119505 Pistol
11/10/2017 | Arizona House of Guns | Taurus 85 38 Special | KR62745 Revolver
11/10/2017 | Arizona House of Guns | Taurus 85 38 Special | KS81859 Revolver
10/28/2017 | Arizona House of Guns | Aero Precision | X-15 multiple X092364 Rifle
10/28/2017 | Arizona House of Guns | Taurus PT840 40 SW SCU64163 Pistol
10/28/2017 | Arizona House of Guns | Ruger MARK II 22 221-14432 Pistol
10/28/2017 | Arizona House of Guns | Smith & 622 22 TCP9096 Pistol
Wesson
10/28/2017 | Arizona House of Guns | Taurus The Judge A5 Colt/ HU940368 Revolver
410GA
10/28/2017 | Arizona House of Guns__| Ruger LCP Ii 380 Auto 380167989 Pistol
10/28/2017 | Arizona House of Guns | Federal FP-15 223 PGO248 Pistol
Armament
10/28/2017 | Arizona House of Guns | Taurus 85 38 Special | KS73894 Revolver
10/28/2017 | Arizona House of Guns | NORINCO 320 omm MSA 10462 Rifle
10/28/2017 | Arizona House of Guns { Aero Precision | X-15 multiple X092379 Rifle
10/28/2017 | Arizona House of Guns | Bear Creek BCAi5 5.56mm 13190 Rifle
Arsenal
10/28/2017 | Arizona House of Guns | Bear Creek BCAI5 5.56mm 13831 Rifle
Arsenal
10/28/2017 | Arizona House of Guns | Century Arms | RAS47 7.62x39mm | RAS47086044 Rifle
6/27/2017 | Arizona House of Guns | Palmetto State | PA-10 308 PFO18977 Rifle
Armory
6/27/2017 | Arizona House of Guns | Palmetto State | PA-10 308 PFO18978 Rifle

 

 

Armory

 

 

 

 

 

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 40 of 41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/27/2017 | Arizona House of Guns | Palmetto State | PA-10 308 PFO19212 Rifle
Armory
6/27/2017 | Arizona House of Guns | Palmetto State | PA-10 308 PFO19224 Rifle
Armory
6/27/2017 | Arizona House of Guns | Smith & M&P 9 9mm HYA6421 Pistol
Wesson Shield
6/27/2017 | Arizona House of Guns | Smith & M&P 9 9mm HXZ2974 Pistol
Wesson Shield
§/20/2017 | Diamondback Shooting | Norinco/ B- MAK-90 7.62x39mm | 94109089 Rifle
Sports West Sporter
4/15/2017 | Arizona House of Guns | HS Produkt / XDS 9mm $3742585 Pistol
Springfield
4/15/2017 | Arizona House of Guns | HS Produkt / XDS 45 ACP 33333439 Pistol
Springfield
4/15/2017 | Arizona House of Guns | Smith & M&P 9 9mm HDF5967 Pistol
Wesson Shield
4/15/2017 | Arizona House of Guns | Smith & M&P 9 9mm HDH5683 Pistol
Wesson Shield
4/15/2017 | Arizona House of Guns | Palmetto State | PA-15 5,56mm LW305414 Rifle
Armory
4/15/2017 | Arizona House of Guns | Palmetto State | PA-I5 5.56mm LW305415 Rifle
Armory
2/16/2017 | Diamondback Shooting | Norinco/ CSI NHM90 7.62x39mm_ | 29371 Rifle
Sports
12/1/2016 | Arizona House of Guns | Ruger 22 Charger | .22 491-04714 Pistol
12/1/2016 | Arizona House of Guns | Ruger 22 Charger | .22 491-04816 Pistol
12/1/2016 | Arizona House of Guns | Ruger 22 Charger | .22 4911-04880 Pistol
10/13/2015 | Diamondback Shooting | Remington 1911 45 ACP RH 31540A Pistol
Sports
12/3/2014 | EZ Money Pawn German Sports | GSG- 22 A540912 Pistol
Guns 522PK
9/11/2014 | Craig Listerz KAHR Arms CT40 40 SW AAA1946 Pistol
/Auto Ordnance
9/11/2014 | Craig Listerz KAHR Arms CT40 40 SW AAA1945 Pistol
/Auto Ordnance
6/7/2014 Craig Listerz Smith & M&P 40 40 SW DVH1561 Pistol
Wesson
6/7/2014 Craig Listerz Smith & M&P 40 40 SW DWJ7696 Pistol
Wesson
6/7/2014 Craig Listerz Zastava PAP M92 7.62x39mm | M92PV027068 — | Pistol
PV
3/5/2014 =| Craig Listerz Zastava PAP M92 7.62x39mm | M92PV038304 | Pistol
/Century Arms | PV
3/5/2014 Craig Listerz Zastava PAP M92 7.62x39mm | M92PV036891 | Pistol
‘Century Arms | PV

 

 

 

 

 

 

 
Case 4:21-mb-08587-DTF Document 1-1 Filed 06/23/21 Page 41 of 41

 

 

 

 

 

 

 

 

 

 

 

3/5/2014 Craig Listerz Zastava PAP M92 7.62x39mm | M92PV036549 _ | Pistol
‘Century Arms | PV
3/23/2013 | Second Amendment Franklin HSC-15 multiple T-1391 Receiver
Sports Armory
3/23/2013 | Second Amendment Franklin HSC-15 multiple FA-2124X Receiver
Sports Armory
3/27/2012 | Marksman Pistol FEG N/A 7.62x39mm | DA8098H Rifle
Institute
3/27/2012 | Marksman Pistol FEG N/A 7.62x39mm | DN3743H Rifle
Institute
4/11/2009 | Murphy's Gun Shop German Sports | GSG-5P 22 A297490 Pistol
Guns
4/11/2009 | Murphy's Gun Shop German Sports | GSG-5P 22 A297670 Pistol
Guns
11/28/2008 | Second Amendment Taurus PT24/7 9mm TBM47659 Pistol
Sports
11/28/2008 | Second Amendment Taurus PT24/7 40 SW SBM51054 Pistol
Sports
11/2/2008 | Guns N Jewelry Masterpiece N/A 9mm B5112 Pistol

 

 

Arms

 

 

 

 

 

 
